Case: 16-51361       Document: 00514431645         Page: 1     Date Filed: 04/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                     No. 16-51361                               FILED
                                   Summary Calendar
                                                                            April 16, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBIN RENEE HAIGLER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CR-39-3


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Robin Renee Haigler has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Haigler has filed several responses.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-51361     Document: 00514431645     Page: 2   Date Filed: 04/16/2018


                                  No. 16-51361

      The record is insufficient to permit us to consider Haigler’s claim that
she was induced to plead guilty by her trial counsel’s unkept promises regard-
ing sentencing and his failure to explain the plea process. See United States v.
Corbett, 742 F.2d 173, 176–78 (5th Cir. 1984). She may raise such claims in a
28 U.S.C. § 2255 motion. Id. at 178 n.11. Nor do we reach Haigler’s remaining
ineffective-assistance-of-counsel claims, as this is not one of the “rare cases in
which the record allows a reviewing court to fairly evaluate the merits of the
claim” on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014)
(quotation marks omitted).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Haigler’s responses. We concur with counsel’s as-
sessment that the appeal presents no nonfrivolous issue for appellate review.
Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
R. 42.2.




                                        2